DETAILED ACTION
Claims 1-20 are pending examination in this Office action.
Claims 1, 14 and 17 are independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a power source for the chain with a module that schedules tasks from exceeding the available power”, in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a power source for the chain with a module that schedules tasks from exceeding the available power” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites a number of nodes in the plurality of nodes covered by one daisy chain PoE versus a plurality of daisy chain POE’s increases 2 to 5 times for pump actuators, 2 to 20 times for valve actuators, or a number of power injectors decreases 2 to 5 times for pumps, and 
Examiner notes that the system of claim 2 (from which claim 13 depends) does not mention any pump actuators, valve actuators, power injectors or valves.  Consequently, it is unclear how the number of these components is increased, decreased, or eliminated.  Appropriate correction is required.

Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation " each module comprises a power requestor ".  There is insufficient antecedent basis for this limitation in the claim.  Specifically, neither claim 16, nor the claims it depends from provide for any modules.  Consequently, the limitation “each module” lacks antecedent basis.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendt, et al. (US Patent Publication 2016/0191256 A1) in Schindler, et al. (US Patent Publication 2012/0120306 A1).
Regarding claim 1, Wendt teaches a daisy chained power and communication system comprising:
a plurality of nodes [Fig 2; PDCD #1, PDCD #2]; and
one or more power sources connected to one or more of the plurality of nodes [Fig 2; nodes PDCD #1 and PDCD #2 are connected to PSE]; and wherein:
PDCD 2 and 3 receive power from the PSE] [0014; chain controller may be adapted to negotiate via the input port a predetermined maximum power amount deliverable by a power source device];
the plurality of nodes has a daisy chain configuration, although the plurality of nodes consists of one or more daisy chains, each daisy chain has one or more power sources connected to one or more nodes, respectively, among the plurality of nodes [Fig 2; PDCD 1 and 2 are connected via a daisy chain connection to PSE] [0032- 0033;  the chainable devices PDCD 2, 3 as described hereinafter are seen from the PSE 1 as a single PD connected to a port of the PSE . . . the output port (of each PDCD) gets connected to the input port of the next PDCD in line.] ;
the nodes comprise modules having consumption scheduling to prevent the consumption of the plurality of nodes from exceeding the total capacity of the one or more power sources available to the plurality of nodes [0037; PSE indicates the maximum power level available to the PDCD chain] [0039-40; the PDCD negotiates with the upstream PDCD based on the maximum available power to schedule actions for the PDCD] [Claim 1; the chain controller negotiates via an input port a predetermined maximum power amount deliverable by a power source device]; and
each daisy chain configuration of the plurality of nodes allows communication of signals from one node to another node of a respective daisy chain [0033; the output port (of each PDCD) is connected to the input port of the next PDCD in line.] [Fig 2].
	Wendt teaches preventing the consumption of the plurality of nodes from exceeding the total capacity of the one or more power sources available to the plurality of nodes and one of ordinary skill in the art would understand that allowing or preventing actions based on available scheduling mechanism.  
Schindler teaches another PoE system for powering a plurality of nodes and explicitly teaches the nodes comprise modules having consumption scheduling to prevent the consumption of the plurality of nodes from exceeding the total capacity of the one or more power sources available to the plurality of nodes [0013; plurality of devices is schedule to draw less than its respective maximum power consumptions during a second time interval after the first time interval such that the total amount of power drawn by the plurality of powered devices in the second time interval does not exceed the maximum power budget] [0015; the controller schedules power allocations to the various PDs].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt and Schindler before the effective filing date of the present application.  Wendt teaches a power over Ethernet (PoE) system for controlling devices in a network wherein the devices are arranged in a daisy chain configuration and wherein the devices are powered from a PSE and maintained below a power budget [Fig 2] [0033-0045].  Schindler teaches another system for managing power in a PoE system and specifically teaches scheduling methods for operating the devices in  power constrained system to operate the devices within an allowable power.  One of ordinary skill in the art would be motivated to use the scheduling methods from Schindler to ensure that the device power stays below the threshold from the PSE in the daisy chain configuration of Wendt.
Regarding claim 2, Wendt in view of Schindler teaches the system of claim 1, wherein:
a PoE module operates as a power source [Wendt Fig 1; PSE] [Schindler, Fig 1, 0015, PSE];
peak power of the nodes are collected];
 and consumption schedules are applied to the nodes so as to prevent their exceeding the PoE maximum available power [Schindler, 0013; plurality of devices is schedule to draw less than its respective maximum power consumptions during a second time interval after the first time interval such that the total amount of power drawn by the plurality of powered devices in the second time interval does not exceed the maximum power budget . . . the controller schedules power allocations to the various PDs] [Schindler, 0034;  the assignment of power allocations may be done according to any one of a number of methods, so long as within any given time slot, the sum of the power allocations to all the PDs 40 remain less than or equal to the maximum power supply capacity (or maximum power budget) . . . ].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt and Schindler before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 4, Wendt in view of Schindler teaches the system of claim 1, and Schindler further teaches wherein one module provides the scheduling [0011; the control circuit schedules the operation of the cameras (nodes) so that the power draw of the entire system never exceeds the power capacity].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt and Schindler before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 5, Wendt in view of Schindler teaches the system of claim 4, and Schindler further teaches wherein if all nodes run at their maximum or peak power consumption at one time, then the capacity of the power source can be exceeded [0013; each device has a maximum power consumption, the sum of the maximum power consumptions of all the powered devices exceeding a maximum power budget].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt and Schindler before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 6, Wendt in view of Schindler teaches the system of claim 4, and Wendt further teaches wherein: each node operates as a consuming device at a first port and as a power source at a second port [0033; each PDCD comprises an input port of the next PDCD in line . . . each PDCD includes a daisy chain device controller for controlling power negotiation in the chain configuration] [0034; the PDCD communications with the next PDCD in line and communicates the power available to the next device(s)] [Fig 3]; and
from power available at the first port, the node consumes or receives some of the power, which reduces the power capacity, and a remainder of the power, if any, that is available at the second port; or, alternatively, one or more nodes have their own power source in which case may or may not consume power from the first port; and a node having its own power source may not necessarily have a first port [0035, 0040, Fig 3].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt and Schindler before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 7, Wendt in view of Schindler teaches the system of claim 6, and Wendt further teaches wherein the power consumed or reserved by one or more nodes of the plurality of nodes, in total at the same time, does not exceed the PoE maximum power because of the scheduling of consumption or reservation of power of the nodes, by the firmware of the module [Wendt, 0014; the subsequent devices are only allowed an amount of power based on a remaining power amount] [Wendt, 0016; the chain controller may be adapted to instruct via the output port that all subsequent devices can activate to their full requested power if the requested power sum is less or equal to the negotiated maximum power amount].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt and Schindler before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 8, Wendt in view of Schindler teaches the system of claim 7, and Wendt further teaches wherein:
each node of the plurality of nodes comprises a power requestor [0016; the chain controller waits for a power request from the subsequent device at the output port in a second phase];	
the power requestor converts a request for power to a PoE power negotiation protocol and conveys the request over the Ethernet to a power allocator [0016] [0033; PDCD comprises a daisy chain device controller for controlling power negotiation in the chain configuration and a load controller for controlling load (requested power amount) in response to a control output received from the daisy chain device controller]; and
the power requestor receives information from the power allocator as to whether the power requested has been allocated, rejected or postponed [0033-0034; PDCD comprises a daisy chain device controller for controlling power negotiation in the chain configuration and a load controller for controlling load (requested power amount) in response to a control output received from the daisy chain device controller . ..  the PDCD L1 negotiations power with PDCD L2 and PDCD gives PDCD L2 up to the power remaining when the negotiated input power gets reduced by the power required by the first PDCD].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt and Schindler before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 9, Wendt in view of Schindler teaches the system of claim 8, wherein at least one of the plurality of nodes or power sources has a power allocator and only one allocator at a time is active [0033, Fig 2; chain controller 8 controls power negotiation in the chain configuration in response to a control output received from the chain controller of the previous/next device in the chain].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt and Schindler before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 10, Wendt in view of Schindler teaches the system of claim 5, and Wendt further teaches wherein: 
an N node operates as a consuming device at a first port and as a power source at a second port [Fig 2; PDCD #1 is a consuming device (from PSE) and a power source at a second port (to power PDCD #2)];
the second port is connected to a first port of an N+l node, and a second port of the N+l node can be connected to a first port of an N+2 node, and so on in a systematic pattern up to a first port of an N+n node; and the N+n node is the last node of a segment of a daisy chain [Fig 2; output port 21 of PDCD #1 is connected to input port 31 of PDCD #2]; 

a node having its own power source may not necessarily have a first port.1
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt and Schindler before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 11, Wendt in view of Schindler teaches the system of claim 10, and further teaches wherein:
an output of the power source or node is connected to the first port of the N node [Fig 2; output port P112 is of PSE is connected to Pin (input port) 21 of PDCD #1]; and
N is a predetermined numeral [0014; a predetermined maximum power amount deliver by a power source device if the chain controller detects that the power sourced is connected to the input port and to subsequently initiate power negotiation with the subsequent device] [0051; the information on N load devices since the end of the chin can be passed up the chain as N independent messages and may include the number of load devices]; 
or one or more nodes may have their own power source in which case may or may not consume power from the first port; and a node having its own power source may not necessarily have a first port.2

Regarding claim 12, Wendt in view of Schindler teaches the system of claim 8, and Wendt further teaches the power allocator develops information as to whether the power requested has been allocated, rejected, postponed, or allocated at an amount different than the amount requested, according to a set of rules; and the set of rules prevents a network power capacity from being exceeded [0033-0034; PDCD comprises a daisy chain device controller for controlling power negotiation in the chain configuration and a load controller for controlling load (requested power amount) in response to a control output received from the daisy chain device controller . ..  the PDCD L1 negotiates power with PDCD L2 and PDCD gives PDCD L2 up to the power remaining when the negotiated input power gets reduced by the power required by the first PDCD] [0056].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt and Schindler before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 14, Wendt teaches a method for building a daisy chain of nodes, comprising:
constructing two or more nodes [Fig 2; PDCD #1, PDCD #2]; and
connecting the two or more nodes together in a daisy chain to form a line of communication and scheduled power for each of the two or more modes [Fig 2]; and wherein:
each node operates as a consuming device at a first port of the nodes and as a power source at a second port of the nodes; from a power capacity available at the first port, the node consumes or reserves some of the power, and a remainder of the power, if any, is available at the second port [Fig 2; nodes PDCD #1 and PDCD #2 are connected to PSE] [0033; each PDCD comprises an input port of the next PDCD in line . . . each PDCD includes a daisy chain device controller for controlling power negotiation in the chain configuration] [0034; the PDCD communications with the next PDCD in line and communicates the power available to the next device(s)] [0035, 0040, Fig 3]; and
a power consumption of the two or more nodes is less than or equal to a network power capacity [0037; PSE indicates the maximum power level available to the PDCD chain] [0039-40; the PDCD negotiates with the upstream PDCD based on the maximum available power to schedule actions for the PDCD] [Claim 1; the chain controller negotiates via an input port a predetermined maximum power amount deliverable by a power source device]; and
each daisy chain configuration of the plurality of nodes allows communication of signals from one node to another node of a respective daisy chain [0033; the output port (of each PDCD) gets connected to the input port of the next PDCD in line.] [Fig 2]; or one or more nodes may have their own power source in which case may or may not consume power from the first port; and a node having its own power source may not necessarily have a first port.3
	Wendt teaches preventing the consumption of the plurality of nodes from exceeding the total capacity of the one or more power sources available to the plurality of nodes and one of ordinary skill in the art would understand that allowing or preventing actions based on available power constitutes scheduling, however, Wendt may not explicitly teach using a scheduling mechanism.  
plurality of devices is schedule to draw less than its respective maximum power consumptions during a second time interval after the first time interval such that the total amount of power drawn by the plurality of powered devices in the second time interval does not exceed the maximum power budget] [0015; the controller schedules power allocations to the various PDs].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt and Schindler before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 15, Wendt in view of Schindler teaches the method of claim 14, wherein a power supply has an output connected to the first port of a node at a beginning of the daisy chain [Wendt, Fig 2; PSE has an output connected to the input port of PDCD #1].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt and Schindler before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 16, Wendt in view of Schindler teaches the method of claim 15, and Wendt further teaches wherein:
each module comprises a power requestor to convey a request for power to a power allocator [0016; the chain controller waits for a power request from the subsequent device at the output port in a second phase] [0033; PDCD comprises a daisy chain device controller for controlling power negotiation in the chain configuration and a load controller for controlling load (requested power amount) in response to a control output received from the daisy chain device controller];
the power allocator responds with an allocation, rejection or postponement of the request for power [0033-0034; PDCD comprises a daisy chain device controller for controlling power negotiation in the chain configuration and a load controller for controlling load (requested power amount) in response to a control output received from the daisy chain device controller . ..  the PDCD L1 negotiates power with PDCD L2 and PDCD gives PDCD L2 up to the power remaining when the negotiated input power gets reduced by the power required by the first PDCD]; and
the power allocator responds according to a set of rules that prevents network power capacity from being exceeded [0033-0035] [0039-40; the PDCD negotiates with the upstream PDCD based on the maximum available power to schedule actions for the PDCD].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt and Schindler before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 17, Wendt teaches a load shedding daisy chained power over an Ethernet (PoE) network comprising:
two or more components connected as a daisy chain [Fig 2; PDCD #1, PDCD #2]; and
a power supply of a PoE connected to a component of the daisy chain [Fig 2; nodes PDCD #1 and PDCD #2 are connected to PSE] [0033; each PDCD comprises an input port of the next PDCD in line . . . each PDCD includes a daisy chain device controller for controlling power negotiation in the chain configuration] [0034; the PDCD communications with the next PDCD in line and communicates the power available to the next device(s)] [0035, 0040, Fig 3]; and wherein:
the daisy chain of the two or more components conveys communication signals [0035; the devices include communication means] [0034-0035, 0042-0045; the nodes perform negotiation and exchange messages];
controlling a number of the two or more components consuming power assures that a peak consumption of the network is less than or equal to a peak power consumption capacity of the power supply of the PoE [0037; PSE indicates the maximum power level available to the PDCD chain] [0039-40; the PDCD negotiates with the upstream PDCD based on the maximum available power to schedule actions for the PDCD] [Claim 1; the chain controller negotiates via an input port a predetermined maximum power amount deliverable by a power source device]; but may not explicitly teach the components are scheduled when to run so that the simultaneous total of the power used by components does not exceed the peak power consumption capacity of the power supply of the PoE.
However, Schindler teaches the components are scheduled when to run so that the simultaneous total of the power used by components does not exceed the peak power consumption capacity of the power supply of the PoE [Fig 1, 0015, peak power of the nodes are collected] [0013; plurality of devices is schedule to draw less than its respective maximum power consumptions during a second time interval after the first time interval such that the total amount of power drawn by the plurality of powered devices in the second time interval does not exceed the maximum power budget . . . the controller schedules power allocations to the various PDs] [0034;  the assignment of power allocations may be done according to any one of a number of methods, so long as within any given time slot, the sum of the power allocations to all the PDs 40 remain less than or equal to the maximum power supply capacity (or maximum power budget) . . . ].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt and Schindler before the effective filing date of the present application for the same reasons as disclosed above.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendt, et al. (US Patent Publication 2016/0191256 A1) in Schindler, et al. (US Patent Publication 2012/0120306 A1) and further in view of Snyder, et al. (US Patent Publication 2016/0183351 A1).
Regarding claim 3, Wendt in view of Schindler teaches the system of claim 2, and Wendt teaches wherein the PoE module runs firmware to provide the scheduling of consumption by the nodes [Wendt, 0022; the invention may be implemented by a chip controlled by a software routine or program stored in a memory] [0070; the operation of Figs 3 and 4 can be implemented as program code means of a computer program and/or as dedicated hardware.  The computer program may be stored on a suitable medium, such as an optical storage medium or solid-state medium].
Snyder teaches another scheduling system for devices in a PoE network and further teaches the PoE module runs firmware to provide the scheduling of consumption by the nodes [0092; scheduler] [0280; instructions for the present invention (including scheduling of consumption by the nodes) can be embodied in firmware].

Regarding claim 18, Wendt in view of Schindler teaches the network of claim 17 and Wendt teaches further comprising a module that runs firmware which does computations, and communicates with components and modules in the network, to effect scheduling power for the components and modules [Wendt, 0022; the invention may be implemented by a chip controlled by a software routine or program stored in a memory] [0070; the operation of Figs 3 and 4 can be implemented as program code means of a computer program and/or as dedicated hardware.  The computer program may be stored on a suitable medium, such as an optical storage medium or solid-state medium].
Snyder also teaches scheduling for devices in a PoE network and further teaches the PoE module runs firmware to provide the scheduling of consumption by the nodes [0092; scheduler] [0280; instructions for the present invention (including scheduling of consumption by the nodes) can be embodied in firmware].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Snyder with Wendt and Schindler before the effective filing date of the present application for the same reasons as disclosed above.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendt, et al. (US Patent Publication 2016/0191256 A1) in Schindler, et al. (US Patent Publication 2012/0120306 A1) and further in view of Gamorth, et al (US Patent Publication 2018/0314219 A1).
Regarding claim 19, Wendt in view of Schindler teaches the network of claim 17, but may not explicitly teach wherein one or more components are pumps or actuators or sensors of a hydronic system.
However, Gamorth teaches another system for powering devices in a building system wherein one or more components are pumps or actuators or sensors of a hydronics system [0037, 0041; the HVAC devices in the HVAC system include pumps and valves] [0062; HVAC devices (building devices) are powered using PoE].
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendt, et al. (US Patent Publication 2016/0191256 A1) in Schindler, et al. (US Patent Publication 2012/0120306 A1) and further in view of Jelinek (US Patent Publication 2012/0130555 A1).
Regarding claim 20, Wendt in view of Schindler teaches the network of claim 17, but may not explicitly teach wherein:  one or more of the components are HVAC components; and 
However, Jelinek teaches wherein:  one or more of the components are HVAC components; and thermal inertia of a building prescribes consumption scheduling of HVAC components; or the HVAC components are schooled when to run to minimize costs of consumption of power [0020-0022; power over Ethernet may be used to control HVAC equipment including valves] [0026; the electrical module 22 can schedule devices based on minimizing energy procurement costs].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Jelinek with Wendt and Schindler before the effective filing date of the present application.  Wendt teaches a power over Ethernet (PoE) system for controlling devices in a network wherein the devices are arranged in a daisy chain configuration and wherein the devices are powered from a PSE and maintained below a power budget [Fig 2] [0033-0045].  Schindler teaches another system for managing power in a PoE system and specifically teaches scheduling methods for operating the devices in power constrained system to operate the devices within an allowable power.  One of ordinary skill in the art would be motivated to use the scheduling methods from Schindler to ensure that the device power stays below the threshold from the PSE in the daisy chain configuration of Wendt.  Wendt and Schindler collectively teach a system for managing power in daisy-chained PoE system to schedule to devices to operate in a manner to remain below an allowable power.  Jelinek teaches another system for using PoE in an HVAC system and for operating the system in such a way as to minimize energy costs.  One of ordinary skill would be motivated to apply the power saving PoE techniques from Wendt and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghoshal, et al. (US Patent Publication 2007/0041568 A1) teaches a daisy-chain network of devices that negotiates power within the power-over-Ethernet network [Abstract].
Frezza, et al. (US Patent Publication 2019/0081805 A1) teaches power-over-Ethernet networks and powering devices to maintain power below a threshold [0005, 0029; PoE system for powering and controlling valves and other devices]
Hibi (US Patent Publication 2012/0131372 A1) teaches a scheduler in a PoE system implemented in firmware

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        20 May 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes the limitations “or one or more nodes have their own power source in which case may or may not consume power from the first port; and a node having its own power source may not necessarily have a first port” are alternative or optional limitations under MPEP 2173.05(h).
        2 Examiner notes the limitations “or one or more nodes may have their own power source in which case may or may not consume power from the first port; and a node having its own power source may not necessarily have a first port” are alternative or optional limitations under MPEP 2173.05(h).
        3 Examiner notes the limitation “one or more nodes may have their own power source in which case may or may not consume power from the first port; and a node having its own power source may not necessarily have a first port” merely imposes an optional limitation.  See MPEP 2173.05(h).